DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. 
Examples of some unclear, inexact or verbose terms used in the specification are: 
The amended specification recites on page 2 of document submitted on 09/14/2022: “Backup application unpacks the segment identifiers from the tar stream, and creates an extent list, which in turn is stored as metadata in MSDP as shown in step 516 in step 514 and in Figure 6.” It is unclear if the action is shown in step 516 or step 514. 
Word “tar” in “tar stream” in the sentence above is spelled in lower case letters, whereas in the rest of the document it is in upper case letters (TAR), indicating that it is an abbreviation. It is not explained what TAR stands for.

Claim Objections
Claim 9 objected to because of the following informalities:  
It appears the word “implement” in “wherein a method is implement in response to executing the instructions,” should be “implemented”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Genda (US 8577850 B1).

    PNG
    media_image1.png
    362
    99
    media_image1.png
    Greyscale
Claim 17: (Currently Amended) A computer system comprising:
one or more processors;
a computer-readable storage medium coupled to the one or more processors; and 
a plurality of instructions, encoded in the computer-readable storage medium, wherein a method is implemented in response to executing the instructions, the method comprising: 
receiving data objects and copies of second data objects, respectively; 
deduplicating the copies of the first data objects, wherein deduplicating the copies of the first data objects comprises: 
hashing segments of each of the copies of the first data objects to generate respective copy segment fingerprints; 
comparing the copy segment fingerprints to fingerprints for respective segments held in deduplication storage in order to identify segments in the deduplication storage that equate to the segments, respectively, of each of the copies of the first data objects; 
storing identifiers that directly or indirectly identify locations, respectively, of the segments, respectively, in the deduplication storage that equate to the segments, respectively, of each of the copies of the first data objects; 
after storing the identifiers, creating a deduplicated backup copy of the first data objects without reassembling the copies of the first data objects from segments held in the deduplication storage, the creating the deduplicated backup copy comprising: 
creating a list that comprises only copies of the stored identifiers that directly or indirectly identify locations, respectively, of the segments, respectively, in the deduplication storage that equate to the segments, respectively, of each of the copies of the first data objects; 
storing the list.

Referring to claims 1, 9, and 17 and taking claim 17 as exemplary, Genda teaches a computer system comprising: 
one or more processors ([Genda, claim 20] A system for data deduplication comprising: one or more processors communicatively coupled to a network);
a computer-readable storage medium coupled to the one or more processors ([Genda, claim 19] at least one non-transitory processor readable medium); and
a plurality of instructions, encoded in the computer-readable storage medium, wherein a method is implemented in response to executing the instructions, the method comprising: ([Genda, claim 19] instructions stored on the at least one medium; wherein the instructions are configured to be readable from the at least one medium by at least one processor and thereby cause the at least one processor to operate)
receiving copies of first data objects and copies of second data objects, respectively; ([Genda Col. 2 lines 57-58] receive a write request for a unit of data (first object), [Genda Col. 2 line 61] previously stored unit of data (second object)) (mentions using two distinct data objects.)
deduplicating the copies of the first data objects, wherein deduplicating the first copies of the first data objects comprises: ([Genda Col. 2 lines 35-37] the write request (the receiving of data) can be “a stream of backup data”, backup being a copy of a data object, and a stream meaning there is a plurality of it.)
hashing segments of each of the first copies of the first data objects to generate respective copy segment fingerprints; ([Genda Col. 2 lines 58-60] generate a fingerprint for the unit of data, transmit at least a portion of the fingerprint to a plurality of deduplication monitors [Genda Col 7 lines 6-8] The monitor may maintain a memory-resident data structure such as, for example, a table of (key, dataSetId, offset) tuples. [Genda Col. 6 lines 27-30] The filter component may also instruct the monitor component to record fingerprints (e.g., hash keys) and the location of the corresponding blocks of data in backup data sets) (Mentions hashing/generating fingerprints for a single unit of data. As the method 400 can repeat infinitely many times, it will receive a plurality of data objects and their copies.)
comparing the copy segment fingerprints to fingerprints for respective segments held in deduplication storage in order to identify segments in the deduplication storage that equate to the segments, respectively, of each of the first copies of the first data objects; ([Genda Col. 2 lines 63-66] if a response indicating the previously stored unit of data having the fingerprint matching the transmitted at least a portion of the fingerprint is received from at least one of the plurality of deduplication monitors) (mentions comparing the fingerprint of one data unit to the fingerprint of a previously stored data unit.) 
storing identifiers that directly or indirectly identify locations, respectively, of the segments, respectively, in the deduplication storage that equate to segments, respectively, of the copy ([Genda Col. 2 lines 60-63] perform the write request using an indicator indicating a location of a previously stored unit of data having a fingerprint matching the transmitted at least a portion of the fingerprint) 
storing identifiers that directly or indirectly identify locations, respectively, of the segments, respectively, in the deduplication storage that equate to the segments, respectively, of each of the first copies of the first data objects: ([Genda, Col 6 lines 48-50] A data set may be stored as a map and blocks of data that may be unique to this data set, at the moment each block is stored. [Genda, Col 6 lines 62-64) Deduplicated data sets (e.g., a sequence of backup data sets) may be self-referential, allowing data sets to be migrated to disk media or other storage without reassembly or reflation.) - 6 -Application No.: 16/835,657

creating a list that comprises only copies of the stored identifiers that directly or indirectly identify locations, respectively, of the segments, respectively, in the deduplication storage that equate to the segments, respectively, of each of the first copies of the first data objects; storing the list. ([Genda, Col 15 lines 55-58] At block 412, a deduplication map may be created on storage if this is a first write to a data set. A data set may be stored as a map and blocks of data that may be unique to this data set, at the moment each block is stored. [Genda, Col 9 lines 37-40) A SODA (Secure Optimized Deduplication Assist) monitor may maintain a fingerprint data structure (e.g., a hash key table (HKT)) According to one or more embodiments, this may be stored entirely in RAM and persisted to local disk in a lazy manner. [Genda Col 14 lines 18-31]) A filter component (e.g., OST SODA Module 154) may create a map object on storage, here called D.map, containing tuples (offset, refDataSetId, refOffset, length). Offset may be relative to the data set being stored. refDataSetId may identify the data set that contains the block, and refOffset may be the block's location in the referenced data set. length may be the length of data. If key lookup failed for a block, the block may be stored in the data object D.data, which may contain unique blocks belonging to the data set being stored (e.g., as of the time when each block was stored), and refDataSetId may refer to D.data. Otherwise, refDataSetId may refer to a previously-stored object Dn.data that may contain the block. Once the store operation is complete, the map object D.map may contain a pointer to every block of data in the backup stream.) (mentions creating a list (hash key table) with unique identifiers (fingerprints/tuples) that describe the data blocks, address/location, and data length. This refers to the data set that the operation acts on at the time.) 
Claim 1 is a method, and claim 9 is a computer readable memory variation of the computer system of claim 17 and are rejected using the same rationale.

Referring to claims 2, 10, and 18 and taking claim 18 as exemplary, Genda teaches the computer system of claim 17 wherein creating the deduplicated backup copy further comprises creating a catalog, where the catalog maps identities of the first data objects  ([Genda, Col 14 lines 9-31) Filter Module 312 may generate fingerprints for units of data (e.g., hash keys for blocks of data in the backup data stream), and may send lookup requests via LAN (e.g., Network 150) to the monitor component (e.g., Monitors 125(1) . . . 125(n) and control monitor 120). Filter Module 312 may also instruct a monitor component to record fingerprints (e.g., hash keys) and the location of the corresponding blocks of data in backup data sets.
Filter Module 312 may create a map object on storage, here called D.map, containing tuples (offset, refDataSetId, refOffset, length). Offset may be relative to the data set being stored. refDataSetId may identify the data set that contains the block, and refOffset may be the block's location in the referenced data set. length may be the length of data. If key lookup failed for a block, the block may be stored in the data object D.data, which may contain unique blocks belonging to the data set being stored (e.g., as of the time when each block was stored), and refDataSetId may refer to D.data. Otherwise, refDataSetId may refer to a previously-stored object Dn.data that may contain the block. Once the store operation is complete, the map object D.map may contain a pointer to every block of data in the backup stream.)
Claim 2 is a method, and claim 10 is a computer readable memory variation of the computer system of claim 18 and are rejected using the same rationale.

Referring to claims 3 and 11 and taking claim 11 as exemplary, Genda teaches the on-transitory computer readable memory of claim 9 wherein the first data objects comprise files of a filesystem. ([Genda, Col 4 lines 56-63) Storage devices 160A(1)-(N), 160B(1)-(N), and/or 180(1)-(N) may utilize a redundant array of inexpensive disks ("RAID"), magnetic tape, disk, a storage area network ("SAN"), an Internet small computer systems interface ("iSCSI") SAN, a Fibre Channel SAN, a common Internet File System ("CIFS"), network attached storage ("NAS"), a network file system ("NFS"), optical based storage, or other computer accessible storage.)
Claim 3 is a method variation of the computer readable memory of claim 11 and is rejected using the same rationale.

Referring to claims 4, 12, and 19 and taking claim 19 as exemplary, Genda teaches the computer system of claim 17 wherein the method further comprises an act of reassembling copies of the first data objects using segments held in the deduplication storage, the list, and the catalog. ([Genda, Col 6 lines 9-12) In some existing deduplication implementations, if an object is migrated to storage media not controlled by the same deduplication implementation, the object is always fully reassembled. This may require the entire data set to be transmitted to the target storage.)
Claim 4 is a method and claim 12 is a computer readable memory variation of the computer system of claim 19 and are rejected using the same rationale.

Referring to claims 5, 13, and 20 and taking claim 20 as exemplary, Genda teaches the computer system of claim 19 wherein the method further comprises an act of replicating the reassembled copies of the first data objects to a storage device. ([Genda, Col 6 lines 12-13) This may require the entire data set to be transmitted to the target storage.)
Claim 5 is a method, and claim 13 is a computer readable memory variation of the computer system of claim 20 and are rejected using the same rationale.

Referring to claims 6 and 14 and taking claim 14 as exemplary, Genda teaches the non-transitory computer readable memory of claim 9 wherein the first copies of the first data objects is received at a storage device via standard interfaces thereto via a customized script executing on a production server. ([Genda, Col 16 lines 14-16) At block 418, the unit of data associated with the write request may be written to storage and may reference the stored unit of data in a deduplication map.)
Claim 6 is a method variation of the computer readable memory of claim 14 and is rejected using the same rationale.

Referring to claims 7 and 15 and taking claim 15 as exemplary, Genda teaches the non-transitory computer readable memory of claim 9 wherein the creating the deduplicated first copy further comprises mapping names of the data objects to sets of one or more of the stored identifiers, and wherein the catalog comprises entries that comprise the names of the data objects, respectively. ([Genda, Col 14 lines 54-57) A data set may be stored as a map and blocks of data that may be unique to this data set, at the moment each block is stored. The map may also contain pointers to blocks in previously-stored data sets.)
Claim 7 is a method variation of the computer readable memory of claim 15 and is rejected using the same rationale.

Referring to claims 8 and 16 and taking claim 16 as exemplary, Genda teaches non-transitory computer readable memory of claim 9 wherein the identifiers are stored in memory in a format that is different from a format of the list of identifiers. ([Genda, Col 9 lines 37-38) A SODA monitor may maintain a fingerprint data structure (e.g., a hash key table (HKT). [Genda, Col 14 lines 54-57) A data set may be stored as a map and blocks of data that may be unique to this data set, at the moment each block is stored. The map may also contain pointers to blocks in previously-stored data sets.)
Claim 8 is a method variation of the computer readable memory of claim 16 and is rejected using the same rationale.

Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive. 
The applicant states:
“Independent claim 1 recites new limitations that are clearly not taught or fairly suggested in the cited sections of Genda. For example, Column 2 of Genda, which was cited for teaching receiving first and second data objects, fails to teach or fairly suggest receiving copies (plural) of first data objects (plural), and copies (plural) or second data objects (plural). Accordingly, amended claim 1 is patentably distinguishable over the cited sections of Genda.” 
However, Genda discloses receiving two distinct data objects [Genda Col. 2 lines 50-67], a “unit of data” being a first object, and the “previously stored unit of data” being the second object. [Genda Fig. 4] step 416 shows the two data objects being operated on, meaning both were received. Because the method 400 can repeat infinitely many times, it will receive a plurality of data objects and their copies. Moreover, MPEP 2144.04 VI B states “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” Further, [Genda Col. 2 lines 35-37] states that the write request (the receiving of data) can be “a stream of backup data”, backup being a copy of a data object, and a stream meaning there is a plurality of these objects. Additionally, [Genda Col. 8 lines 30-35] mentions scanning for prior backups/copies, meaning both data objects and their copies are received.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VINNITSKY whose telephone number is (571)272-3280. The examiner can normally be reached 9:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER VINNITSKY/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136